Exhibit 10.4

EXECUTION VERSION

FIRST SUPPLEMENTAL INDENTURE

FIRST SUPPLEMENTAL INDENTURE, dated as of May 1, 2012 (the “First Supplemental
Indenture”), among Monaco SpinCo Inc., a Delaware corporation (or its permitted
successor) (the “Issuer”), Mead Direct Response Inc., a Delaware corporation and
a subsidiary of the Issuer (the “Existing Guarantor”), ACCO Brands Corporation,
a Delaware corporation, ACCO Brands USA LLC, a Delaware limited liability
company, Day-Timers, Inc., a Delaware corporation, General Binding Corporation,
a Delaware corporation, GBC International, Inc., a Nevada corporation, ACCO
International Holdings, Inc., a Delaware corporation, ACCO European Finance
Holdings, LLC, a Delaware limited liability company, Mead Products, LLC, a
Delaware limited liability company (each, a “New Guarantor” and collectively,
the “New Guarantors”) and Wells Fargo Bank, National Association (or its
permitted successor), a nationally chartered banking association, as trustee
under the Indenture referred to below (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Issuer and the Existing Guarantor have heretofore executed and
delivered to the Trustee an indenture, dated as of April 30, 2012 (the
“Indenture”) providing for the issuance of the Issuer’s 6.75% senior notes due
2020 (the “Notes”);

WHEREAS, the New Guarantors desire to execute and deliver to the Trustee a
supplemental indenture pursuant to which the New Guarantors shall, subject to
ARTICLE Twelve of the Indenture, jointly and severally with the Existing
Guarantor, fully and unconditionally guarantee all the Issuer’s obligations
under the Notes pursuant to a Note Guarantee on the terms and conditions set
forth herein (the “Note Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee, the Issuer and
the Existing Guarantor are authorized to execute and deliver this First
Supplemental Indenture;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantors,
the Issuer, the Existing Guarantor and the Trustee mutually covenant and agree
as follows for the benefit of each other and the equal and ratable benefit of
the Holders of the Notes:

1. Defined Terms. As used in this First Supplemental Indenture, terms defined in
the Indenture or in the preamble or recital hereto are used herein as therein
defined. The words “herein,” “hereof” and “hereby” and other words of similar
import used in this First Supplemental Indenture refer to this First
Supplemental Indenture as a whole and not to any particular section hereof.

2. Agreement to Guarantee.

(a) Subject to ARTICLE Twelve of the Indenture, the New Guarantors, jointly and
severally with the Existing Guarantor, fully and unconditionally guarantee to
each Holder of a Note authenticated and delivered by the Trustee and to the
Trustee and its successors

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

and assigns, irrespective of the validity and enforceability of the Indenture,
the Notes or the obligations of the Issuer hereunder or thereunder, that:

(i) the principal of, premium (if any), interest and Special Interest (if any)
on, the Notes will be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of,
premium (if any), interest and Special Interest (if any) on, the Notes, if
lawful (subject in all cases to any applicable grace period provided herein),
and all other obligations of the Issuer to the Holders or the Trustee hereunder
or thereunder will be promptly paid in full, all in accordance with the terms
hereof and thereof, and

(ii) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, the same will be promptly paid in full when due in
accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise. Failing payment when due of any amount
so guaranteed for whatever reason, the New Guarantors shall be jointly and
severally obligated to pay the same immediately. The New Guarantors agree that
this is a guarantee of payment and not a guarantee of collection.

(b) The New Guarantors hereby agree that, to the maximum extent permitted under
applicable law, its obligations hereunder shall be unconditional, irrespective
of the validity, regularity or enforceability of the Notes or the Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
of the Notes with respect to any provisions hereof or thereof, the recovery of
any judgment against the Issuer, any action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a Guarantor.

(c) The New Guarantors, subject to Section 6.06 of the Indenture, hereby waive
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Issuer, any right to require a
proceeding first against the Issuer, protest, notice and all demands whatsoever
and covenants that this Note Guarantee shall not be discharged except by
complete performance of the obligations contained in the Notes and the
Indenture.

(d) If any Holder or the Trustee is required by any court or otherwise to return
to the Issuer, the Guarantors, or any custodian, trustee, liquidator or other
similar official acting in relation to the Issuer or any Guarantor, any amount
paid by any of them to the Trustee or such Holder, this Note Guarantee, to the
extent theretofore discharged, shall be reinstated in full force and effect.

(e) The New Guarantors agree that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby.

(f) The New Guarantors agree that, as between the Guarantors, on the one hand,
and the Holders and the Trustee, on the other hand, (i) the maturity of the
obligations guaranteed hereby may be accelerated as provided in ARTICLE Six of
the Indenture for the

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

purposes of the Note Guarantee of such New Guarantors, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
obligations guaranteed hereby, and (ii) in the event of any declaration of
acceleration of such obligations as provided in ARTICLE Six of the Indenture,
such obligations (whether or not due and payable) shall forthwith become due and
payable by the Guarantors for the purpose of the Note Guarantee.

(g) The New Guarantors shall have the right to seek contribution from any
non-paying Guarantor so long as the exercise of such right does not impair the
rights of the Holders under the Note Guarantee.

(h) The New Guarantors confirm, pursuant to Section 12.02 of the Indenture, that
it is the intention of such New Guarantors that the Note Guarantee not
constitute (i) a fraudulent transfer or conveyance for purposes of Bankruptcy
Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar federal or state law to the extent applicable to the Note
Guarantee or (ii) an unlawful distribution under any applicable state law
prohibiting shareholder distributions by an insolvent subsidiary to the extent
applicable to the Note Guarantee. To effectuate the foregoing intention, the New
Guarantors and the Trustee hereby irrevocably agree that the obligations of the
New Guarantors will be limited to the maximum amount as will, after giving
effect to all other contingent and fixed liabilities of such New Guarantors that
are relevant under such laws, and after giving effect to any collections from,
rights to receive contribution from or payments made by or on behalf of any
other Guarantor in respect of the obligations of such other Guarantor under
ARTICLE Twelve of the Indenture, result in the obligations of the New Guarantors
under the Note Guarantee not constituting a fraudulent transfer or conveyance or
such an unlawful shareholder distribution.

3. Notices. All notices or other communications to the New Guarantors shall be
given as provided in Section 13.02 of the Indenture.

4. Ratification of Indenture; Supplemental Indentures Part of Indenture. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This First Supplemental Indenture shall form a part of
the Indenture for all purposes, and every Holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby.

5. GOVERNING LAW. THIS FIRST SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES WHICH WOULD HAVE THE EFFECT OF APPLYING THE LAWS
OF ANY OTHER JURISDICTION.

6. Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this First Supplemental Indenture or the Note
Guarantees.

7. Counterparts. The parties may sign any number of copies of this First
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

8. Effect of Headings. The Section headings herein are for convenience only and
shall not effect the construction thereof.

9. Execution and Delivery. The New Guarantors agree that the Note Guarantee
shall remain in full force and effect notwithstanding any failure to endorse on
each Note a notation of the Note Guarantee.

10. No Recourse Against Others. No director, officer, employee, incorporator or
stockholder of the New Guarantors, as such, shall have any liability for any
obligations of the New Guarantors under the Notes, the Indenture, this First
Supplemental Indenture, the Note Guarantees, or any document related to any of
the foregoing or for any claim based on, in respect of, or by reason of, such
obligations or their creation. The waiver and release under this Section 10 are
part of the consideration for the Note Guarantees.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed as of the date first above written.

 

ACCO BRANDS CORPORATION By:  

/s/ Boris Elisman

Name:   Boris Elisman Title:   President and Chief Operating Officer ACCO BRANDS
USA LLC By:  

/s/ Steven Rubin

Name:   Steven Rubin Title:   Senior Vice President and Secretary DAY-TIMERS,
INC. By:  

/s/ Steven Rubin

Name:   Steven Rubin Title:   Vice President and Secretary GENERAL BINDING
CORPORATION By:  

/s/ Steven Rubin

Name:   Steven Rubin Title:   Vice President and Secretary GBC INTERNATIONAL,
INC. By:  

/s/ Steven Rubin

Name:   Steven Rubin Title:   Vice President and Secretary

[First Supplemental Indenture]



--------------------------------------------------------------------------------

ACCO INTERNATIONAL HOLDINGS, INC. By:  

/s/ Steven Rubin

Name:   Steven Rubin Title:   Vice President and Secretary ACCO EUROPE FINANCE
HOLDINGS, LLC By:  

/s/ Steven Rubin

Name:   Steven Rubin Title:   Vice President and Secretary MEAD PRODUCTS LLC By:
 

/s/ Steven Rubin

Name:   Steven Rubin Title:   Vice President and Secretary MONACO SPINCO. INC.
By:  

/s/ Neil A. McLachlan

Name:   Neil A. McLachlan Title:   Chief Executive Officer   and President
GUARANTOR: MEAD DIRECT RESPONSE, INC. By:  

/s/ Neil A. McLachlan

Name:   Neil A. McLachlan Title:   Chief Executive Officer   and President WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE By:  

/s/ Gregory S. Clarke

Name:   Gregory S. Clarke Title:   Vice President

[First Supplemental Indenture]